DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claims 1 and 5 are objected to because of the following informalities:  in claim 1, line 25 and in claim 5, lines 18 and 19, it appears “the braking force” should read, “the friction braking force” for precise antecedent basis, and is so interpreted (i.e., even now) by the examiner.  Appropriate correction or reasoned traversal is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not described, by what algorithms1, or by what steps or procedure2, he executed the full scope of
In this respect, applicant claims the “responsiveness enhancement process” in terms of its function (desired result) alone, and not in terms of any acts or steps.
As disclosed, it appears that applicant provides a single example of what might constitute the responsiveness enhancement process at published paragraph [0060] of the specification:
“[0060] . . . Specifically, as the responsiveness enhancement process, the control unit 500 performs control of increasing the pressurizing force by the hydraulic pump 92 by increasing the output of the pump motor 91 in the friction brake system 51. To increase the output of the pump motor 91, at least one of voltage and current of the pump motor 91 while the pump motor 91 is in operation may be increased, and this may be achieved by increasing torque and speed in the hydraulic pump 92. In this case, in the brake actuator 2, the regulation valves 95, 96, the solenoid-operated retaining valves 97, or the solenoid-operated pressure reduction valves 98 are controlled. As a consequence, before and after execution of the responsiveness enhancement process in step S130, control on the ratio of the friction braking force to the braking force demonstrated by the fuel cell vehicle 20 is maintained.”

However, in this specification example, it is unclear and undescribed how the brake actuator 2 and valves 95-98 are particularly controlled in order to maintain “the ratio of the friction braking force to the braking force demonstrated by the fuel cell vehicle” before and after the responsiveness enhancement process.
Moreover, this only describes increasing the output of the pump motor 91 by increasing at least one of the voltage and current of the pump motor 91, and it is unclear and undescribed how this output increase may or might enhance the responsiveness of the (friction) braking force of the friction brake system.
Regarding the standards of the description requirement in the MPEP, the examiner refers first to MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein:
"Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]".

The examiner refers next to MPEP 2161.01, I.:
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”

In this case, applicant claims any and all processes/ways of enhancing responsiveness of the (friction) braking force of the friction brake system, even processes/ways applicant has not described, envisioned, or demonstrated (to those skilled in the art) possession of, such as perhaps3 i) increasing gains used in the control system, ii) pre-charging the wheel cylinders to eliminate slack/clearance between the brake pads and the disk rotors[4], iii) opening a parallel supply line to the wheel cylinder in order to reduce restriction delays in the fluid supply, iv) increasing the reservoir (not pump) pressure, v) increasing the boost ratio of a/the booster, v) supplying dither currents to pressure regulating and/or pressure increasing valves in order to reduce valve friction (e.g., so-called “stiction”) and consequential control delay, vi) heating/preheating the brake fluid, etc.
Accordingly, the examiner believes applicant has not demonstrated, to the public, possession of the full scope of the claimed invention.
Here, the examiner merely notes that this rejection under 35 U.S.C. 112(a) (and apparently the corresponding rejection under 35 U.S.C. 112(b)) could apparently be overcome e.g., for example in claim 1, by changing the claim phrase, “execute a responsiveness enhancement process that enhances responsiveness of the braking force of the friction brake system when the scavenging preparation condition is satisfied” to read, “execute a responsiveness enhancement process that increases a power output of a pump motor of the friction brake system 
Claims 1 to 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 23, in claim 3, lines 5 and 6, and in claim 5, line 17, “with use of” is indefinite (e.g., use particularly how?)  See MPEP 2173.05(q).  Applicant may overcome this part of the rejection by changing “with use of” to e.g., “based on”, if such be applicant’s intent.
In claim 1, lines 24 to 26, and in claim 5, lines 18 to 20, “execut[e] a responsiveness enhancement process . . .” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of (e.g., the full scope of or even a reasonably certain5 scope of) what would or would not (or might or might not) constitute such an enhancement process from the teachings of the specification.  See e.g., paragraph 12 above for only a few examples (of perhaps an infinite number of possibilities) of what this claimed “enhancement process” ambiguously might or might not cover.  
In claim 2, lines 9 to 11, “the scavenging process is . . . [a process of increasing brake pressure]” are fully unclear.  For example, how “is” the “scavenging process” somehow a process of increasing brake pressure, when scavenging a fuel cell has nothing to do with brake hydraulic pressure?  Moreover, “on a side closer to the master cylinder than the wheel cylinder” is unclear from the teachings of the specification (e.g., how is this “side” defined?)
In claim 4, lines 2 and 3, “the electric power that is charged in the electric storage device” is unclear and apparently has insufficient antecedent basis (since no electric power is so charged previously in the claim).
In claim 4, lines 4 and 5, “electric power generated during scavenging that is predicted to be generated by the fuel cell when the scavenging process is performed” is confusing and unclear (e.g., is it referring to actually generated or predicted power?), and could apparently be changed to, “electric power 
In claim 5, the paragraph/clause at lines 8 to 17 is unclear because of unclear grammatical structure that cannot be interpreted by the examiner.  For example, what does “in a case of executing control . . .” in lines 9 and 10 mean (e.g., is this an act/step of the method, or a condition of something else occurring?), what does “and control . . .” in line 13 mean and modify, etc.?
In claim 5, lines 22ff, “and then the estimated amount of the stagnant water increases up to a predetermined reference value” is fully unclear from the teachings of the specification (e.g., is this describing an act/step in the method, an intended effect of the scavenging process, or something else, and where is it described that the stagnant water increases after (“and then”) the scavenging process?)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (Japan, 2006-34034; EPO machine translation attached; Nissan Motor Co.) in view of Kizaki (2009/0142633).
Fuse et al. (JP, ‘034) reveals:
per claim 1, a fuel cell vehicle [e.g., FIG. 2], comprising:
a fuel cell [e.g., 11]; a gas supply unit [e.g., implicitly providing the “fuel gas (hydrogen)” (paragraph [0038]) to the fuel cell 11, as was well known]; a friction brake system [e.g., the friction braking device 23, installed at each wheel (FIG. 2), for which hydraulic pressure is adjusted by the hydraulic pressure adjusting unit 22]; a drive motor [e.g., 12]; an electric storage device [e.g., 16]; and a control unit [e.g., FIG. 1], wherein
the friction brake system [e.g., 22, 23] is configured to brake the fuel cell vehicle [e.g., paragraph [0013]];
the drive motor [e.g., 12] is configured to execute power running for driving the fuel cell vehicle [e.g., paragraph [0009]], and regenerative operation for generating regenerative electric power to brake the fuel cell vehicle [e.g., paragraph [0010]];
the electric storage device [e.g., 16] is configured to store electric power generated by the fuel cell [e.g., paragraphs [0001], [0009], claim 1, FIG. 2, etc., with the power generated by the fuel cell 11 obviously being stored in the battery 16 as shown in FIG. 2, as was conventional; and when the battery 16 attains the (lower) SOC where power generation of the fuel cell is restarted; paragraph [0038]], and the regenerative electric power generated by the drive motor during regenerative operation [e.g., “charged to the battery 16”; paragraph [0010]]; and
the control unit is configured to execute
control of driving the friction brake system [e.g., at S34, S36, etc. in FIG. 5] and the drive motor [e.g., at S24, S28, S30, etc. in FIG. 5] to obtain requested braking force [e.g., the braking torque required by the driver as calculated in S20] with use of friction braking force by the friction brake system [e.g., 22, 23] and regenerative braking force generated by the regenerative operation of the drive motor [e.g., 12], and
when the fuel cell vehicle is in braking with the friction braking force by the friction brake system and the regenerative braking force generated by the regenerative operation [e.g., at the time of the operation of FIG. 5], the control unit is configured to:
execute a responsiveness enhancement process [e.g., calculate and apply the brake preparation hydraulic pressure at 41 in FIG. 4, S16 in FIG. 5, between t1 and t4 in FIG. 7, etc.] that enhances responsiveness of the braking force of the friction brake system;
Fuse et al. (JP, ‘034) may not reveal the details regarding the gas supply unit, the use of the stagnating water amount for scavenging preparation of the fuel cell, or of the scavenging process, although the examiner understands gas supply units and fuel cell scavenging to be a conventional structures/processes utilized in vehicle fuel cells, for supplying fuel to the fuel cell and for removing (unwanted) residual water from the fuel cell so that it does not lower the generation efficiency of the fuel cell.  Moreover, the examiner understands that the fuel cell in Fuse et al. (JP, ‘034) was stopped at times when the vehicle was “in the braking state” (paragraph [0005]) and driving power was not required (see also e.g., paragraphs [0021], etc.)
However, in the context/field of a fuel cell system and operation for a vehicle, Kizaki (‘633) teaches that the fuel cell 10 is provided with a gas supply unit (e.g., 21, 24, 30, 31, 33, 34), and that when an estimated initial residual water amount in the fuel cell (estimated based on a weight of the fuel cell) is not smaller than a permissible value (as determined at S2 in FIG. 3), a scavenging operation is conducted (e.g., at S6 or S7), e.g., to provide superior function in low-temperature environments, and to reduce the amount of fuel consumed.
It would have been obvious at the time the application was filed to implement or modify the Fuse et al. (JP, ‘034) fuel cell vehicle control unit and method so that the fuel cell 11 in Fuse et al. (JP, ‘034) would have been provided with a gas supply unit as taught by Kizaki (‘633), e.g., for supplying hydrogen/fuel, etc. to the fuel cell for generating power/electricity e.g., for charging the vehicle battery 16 and powering the motor 12, as was conventional in fuel cell vehicles in which the fuel cell was the power source for both the battery and the motor, and so that when the estimated residual water in the fuel cell was not smaller than a permissible value, a scavenging process would have been conducted, as taught by Kizaki (‘633), in order to provide superior function in low-temperature environments to reduce the amount of fuel consumed, as taught by Kizaki (‘633), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Fuse et al. (JP, ‘034) fuel cell vehicle control unit and method would have rendered obvious:
per claim 1, a fuel cell [e.g., 11 in Fuse et al. (JP, ‘034), 10 in Kizaki (‘633)], a gas supply unit [e.g., 21, 24, 30, 31, 33, 34 in Kizaki (‘633)], . . .
the gas supply unit is configured to supply reactant gas to the fuel cell [e.g., hydrogen, oxidizing gas, etc. in (Fuse et al. (JP, ‘034) and) Kizaki (‘633)];
the control unit [e.g., FIG. 1 in Fuse et al. (JP, ‘034); and 4 in Kizaki (‘633)] is configured to execute
control of driving the friction brake system [e.g., 22, 23 in Fuse et al. (JP, ‘034)] and the drive motor [e.g., 12 in Fuse et al. (JP, ‘034)] to obtain requested braking force [e.g., the braking torque required by the driver as calculated in S20 in FIG. 5 of Fuse et al. (JP, ‘034)] with use of friction braking force by the friction brake system and regenerative braking force generated by the regenerative operation of the drive motor [e.g., as shown in FIG. 7 of Fuse et al. (JP, ‘034)], and
control of driving the gas supply unit to perform a scavenging process for discharging stagnant water stagnating in the fuel cell out of the fuel cell [e.g., by operating the compressor 24, shut-off valve 33, etc. (while reducing or halting the operation of the humidifier 20), in Kizaki (‘633)], and
when the fuel cell vehicle is in braking with the friction braking force by the friction brake system and the regenerative braking force generated by the regenerative operation [e.g., at the time of the operation of FIG. 5, in Fuse et al. (JP, ‘034), when it would have been obvious that the fuel cell would be stopped, as suggested by Fuse et al. (JP, ‘034) e.g., at paragraphs [0021], etc.], the control unit is configured to:
estimate an amount of the stagnant water stagnating in the fuel cell [e.g., as taught at S1 in FIG. 3 of Kizaki (‘633)], and determine whether or not a scavenging preparation condition indicating a preceding stage of the scavenging process is satisfied with use of the estimated amount of stagnant water [e.g., if the answer at S2 (as a preceding stage) in NO, in Kizaki (‘633)];
execute a responsiveness enhancement process [e.g., calculate and apply the brake preparation hydraulic pressure at 41 in FIG. 4, S16 in FIG. 5, between t1 and t4 in FIG. 7, etc. in Fuse et al. (JP, ‘034)] that enhances responsiveness of the braking force of the friction brake system [e.g., by providing the brake preparation hydraulic pressure in FIG. 7 at time t1 (compare this to the conventional process of FIG. 10, and the reduction in the G fluctuation), in Fuse et al. (JP, ‘034)] when [e.g., not necessarily responsive to, but e.g., upon, after which, or at the same time as[6]] the scavenging preparation condition is satisfied [e.g., during the braking event when the answer at S2 in FIG. 3 of Kizaki (‘633) was obviously NO]; and
execute the scavenging process when [e.g., not necessarily responsive to, but e.g., upon, after which, or at the same time as] the responsiveness enhancement process is completed [e.g., obviously execute the scavenging process at a time at or after the time t1 in FIG. 7 of Fuse et al. (JP, ‘034) when the brake  preparation hydraulic pressure is first provided], and the estimated amount of the stagnant water increases up to a predetermined reference value [e.g., when the answer at S2 in FIG. 3 of Kizaki (‘633) is NO];
per claim 5, a control method of a fuel cell vehicle [e.g., FIG. 2 in Fuse et al. (JP, ‘034)], the fuel cell vehicle including a fuel cell [e.g., 11 in Fuse et al. (JP, ‘034)], a gas supply unit [e.g., 21, 24, 30, 31, 33, 34 in Kizaki (‘633)] configured to supply reactant gas to the fuel cell, a friction brake system [e.g., 22, 23 in Fuse et al. (JP, ‘034); and FIG. 2 in Nakamura (‘435)] configured to brake the fuel cell vehicle, a drive motor [e.g., 12 in Fuse et al. (JP, ‘034)] configured to execute power running for driving the fuel cell vehicle and regenerative operation for generating regenerative electric power to brake the fuel cell vehicle [e.g., as taught by Fuse et al. (JP, ‘034) e.g., in paragraphs [0009], [0010], etc.], an electric storage device configured to store electric power generated by the fuel cell [e.g., as was conventional in fuel cell vehicles, and as obviously taught by Fuse et al. (JP, ‘034) e.g., at paragraphs [0001], [0009], [0038], claim 1, FIG. 2, etc., with the power generated by the fuel cell 11 obviously being stored in the battery 16 as shown in FIG. 2, as was conventional; and when the battery 16 attains the (lower) SOC where power generation of the fuel cell is restarted] and the regenerative electric power generated by the drive motor during regenerative operation [e.g., “charged to the battery 16” in paragraph [0010] of Fuse et al. (JP, ‘034)], the method comprising:
when the fuel cell vehicle is in braking with friction braking force by the friction brake system and regenerative braking force generated by the regenerative operation in a case of executing control of driving the friction brake system and the drive motor to obtain requested braking force with use of the friction braking force by the friction brake system and the regenerative braking force generated by the regenerative operation of the drive motor [e.g., as in FIGS. 5, 7, etc. in Fuse et al. (JP, ‘034)], and control of driving the gas supply unit to perform a scavenging process for discharging stagnant water stagnating in the fuel cell out of the fuel cell [e.g., as in FIG. 3 of Kizaki (‘633)], estimating an amount of stagnant water stagnating in the fuel cell [e.g., at S1 in FIG. 3 of Kizaki (‘633)], and determining whether a scavenging preparation condition indicating a preceding stage of the scavenging process is satisfied with use of the estimated amount of stagnant water [e.g., at S2 in FIG. 3 of Kizaki (‘633)];
executing a responsiveness enhancement process [e.g., calculate and apply the brake preparation hydraulic pressure at 41 in FIG. 4, S16 in FIG. 5, between t1 and t4 in FIG. 7, etc. in Fuse et al. (JP, ‘034)] that enhances responsiveness of the braking force of the friction brake system [e.g., by providing the brake preparation hydraulic pressure in FIG. 7 at time t1 (compare this to the conventional process of FIG. 10, and the reduction in the G fluctuation), in Fuse et al. (JP, ‘034)] when [e.g., not necessarily responsive to, but e.g., upon, after which, or at the same time as] the scavenging preparation condition is satisfied [e.g., during the braking event when the answer at S2 in FIG. 3 of Kizaki (‘633) was obviously NO]; and
executing the scavenging process when the responsiveness enhancement process is executed [e.g., obviously execute the scavenging process at a time at or after the time t1 in FIG. 7 of Fuse et al. (JP, ‘034) when the brake  preparation hydraulic pressure is first provided], and then the estimated amount of the stagnant water increases up to a predetermined reference value [e.g., when the answer at S2 in FIG. 3 of Kizaki (‘633) is NO];
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (Japan, 2006-34034; EPO machine translation attached; Nissan Motor Co.) in view of Kizaki (2009/0142633) as applied to claim 1 above, and further in view of Nakamura (2013/0218435).
Fuse et al. (JP, ‘034) as implemented or modified in view of Kizaki (‘633) has been described above.
The implemented or modified Fuse et al. (JP, ‘034) fuel cell vehicle control unit and method may not reveal the details of claim 2, including the master cylinder, although the examiner understands that master cylinders were conventional in vehicles having hydraulic/friction braking, as in Fuse et al. (JP, ‘034).
However, in the context/field of a [blended] hydraulic/friction and regenerative braking system for a hybrid vehicle, Nakamura (‘435) teaches in FIG. 2 that the hydraulic friction braking system includes a (conventional) master cylinder 27, and that the pressure source 30, as a hydraulic pressure adjusting unit, may be adjacent the master cylinder 27 (or at least more adjacent to the master cylinder 27 than to the wheel cylinders 23).
It would have been obvious at the time the application was filed to implement or further modify the Fuse et al. (JP, ‘034) fuel cell vehicle control unit and method so that the hydraulic pressure adjusting unit 22 was implemented by structure including a pressure source that was disposed adjacent to a master cylinder, as taught by Nakamura (‘435), so that wheel cylinders of the hydraulic/friction braking system (22, 23) in Fuse et al. (JP, ‘034) would have been supplied with hydraulic pressure, as taught by Nakamura (‘435) including the brake preparation hydraulic pressure, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Fuse et al. (JP, ‘034) fuel cell vehicle control unit and method would have rendered obvious:
per claim 2, depending from claim 1, wherein:
the friction brake system [e.g., 22, 23 in Fuse et al. (JP, ‘034)] includes
a master cylinder [e.g., 27 in Nakamura (‘435)] configured to generate hydraulic pressure of working fluid by a braking operation performed by a driver,
wheel cylinders [e.g., as taught at 23 by Nakamura (‘435), and as was conventional] configured to apply braking force to wheels upon reception of the hydraulic pressure of the working fluid [e.g., as taught by Nakamura (‘435), e.g., in FIG. 2], and
a hydraulic circuit configured to transmit the hydraulic pressure of the working fluid between the master cylinder and the wheel cylinders [e.g., as shown in FIG. 2 of Nakamura (‘435) and in FIG. 2 of Fuse et al. (JP, ‘034)]; and
the scavenging process is a process of increasing a brake preparation hydraulic pressure that is hydraulic pressure of the working fluid on a side closer to the master cylinder than the wheel cylinder [e.g., in order to provide (e.g., obviously by means of the pump 36, etc. in Nakamura (‘435)) the brake preparation hydraulic pressure, in Fuse et al. (JP, ‘034)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 5 of copending Application No. 16/815,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter except for mere differences in wording.
For example, the “responsiveness enhancement process” in the present claims 1 and 5 corresponds to the “friction increasing process” of claim 2 in the reference application when read in light of the specification, with the other claim elements being substantially identically recited in (the independent claims of) the two applications, respectively.
As to the method of present claim 5, the examiner considers this to be both implicit in the operation of the fuel cell vehicle recited in claims 1 and 2 of the reference application, and obvious to one of ordinary skill in the art therefrom, even without more, when obviously using the fuel cell vehicle of the reference application in the (e.g., disclosed) intended manner.
Claims in Present Application 16/844498
Corresponding Claims in Reference Application 16/815,222
1
1,2
5
1,2

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Ikezoe et al. (Japan, 2015-164092; Nissan) teaches executing a purge process of a fuel cell (at S120 in FIG. 5) by opening a purge valve 40 when the estimated remaining amount of liquid water in the fuel cell is greater than or equal to a prescribed amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 The examiner provides these from his own knowledge, and not from any teachings of applicant’s specification.
        4 See e.g., Fuse et al. (Japan, 2016-34034), with the examiner understanding this (now) is a conventional technique of eliminating/reducing brake delay when it is predicted that braking will be necessary.  See e.g., CPC classification B60T 2201/12 (“Pre-actuation of braking systems without significant braking effect; Optimizing brake performance by reduction of play between brake pads and brake disc”).
        5 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        6 when (ʰwɛn, wɛn; unstressed ʰwən, wən)
        . . .
        conj.
        3. at what time: to know when to be silent.
        4. at the time or in the event that: when we were young; when the noise stops.
        5. at any time; whenever: The dogs always bark when anyone approaches the house.
        6. upon or after which; and then: We had just fallen asleep when the bell rang.
        . . .
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 8 January 2021]